415 F.3d 1027
CHEVRON USA, INC., a Pennsylvania Corporation, Plaintiff-Appellee,v.Margery S. BRONSTER, Attorney General of the State of Hawaii, Defendant, andLinda Lingle, Governor of the State of Hawaii; Mark J. Bennetti, Attorney General of the State of Hawaii, Defendants-Appellants.
No. 02-15867.
United States Court of Appeals, Ninth Circuit.
July 15, 2005.

Saul D. Bercovitch, Esq., Albert J. Boro, John Myrdal, Pillbury, Winthrop, Shaw, Pittman LLP, San Francisco, CA, Robert A. Mittelstaedt, Esq., Stanton, Clay, Chapman, Crumpton & Iwamura, Honolulu, HI, Craig E. Stewart, Esq., Jones Day, San Francisco, CA, for Plaintiff-Appellee.
Robert G. Dreher, Esq., Washington, DC, for Defendants-Appellants.
On Remand from the United States Supreme Court.
Before D.W. NELSON, BEEZER, and W. FLETCHER, Circuit Judges.

ORDER

1
In conformance with the mandate of the Supreme Court, we remand this case to the district court for further proceedings consistent with the opinion of the United States Supreme Court. See ___ U.S. ___, 125 S.Ct. 2074, ___ L.Ed.2d ___ (2005).